Citation Nr: 0521983	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-22 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial evaluation for residuals 
of a partial amputation of the middle fingertip of the left 
hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2000, which granted service connection for 
residuals of a partial amputation of the middle fingertip of 
the left hand, and assigned a noncompensable rating.  In July 
2003, the Board remanded the issue to the RO for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  In May 2000, the veteran sustained a partial amputation 
of the left middle fingertip, in the distal phalanx.

3.  For the period from May 31, 2000, through August 8, 2000, 
the veteran's middle finger of the left hand was immobilized 
by a splint.  

4.  Beginning August 9, 2000, residuals of a partial 
amputation of the middle fingertip of the left hand have been 
manifested by subjective complaints of stiffness and 
numbness, without deformity or limitation of motion.  


CONCLUSIONS OF LAW

1.  For the period from May 31, 2000, through August 8, 2000, 
the criteria for a 10 percent rating for residuals of a 
partial amputation of the middle fingertip of the left hand 
were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5226 (2004).  

2.  For the period beginning August 9, 2000, the criteria for 
a compensable rating for residuals of a partial amputation of 
the middle fingertip of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5226 (2004).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service department records show that while on inactive duty 
for training on May 30, 2000, the veteran sustained a crush 
injury to his left middle finger, which nearly severed the 
digit.  He was taken to a private hospital.  Records of the 
hospitalization show that the upper two-thirds of the tip of 
the finger was attached only by a volar skin flap.  There was 
an open fracture of the distal phalanx, and a nailbed injury.  
He underwent surgery to reattach the tip of the finger, and 
he was discharged the following day.

Subsequent outpatient follow-up records show that two days 
after discharge, his doctor advised that he not go on a 
period of training to Germany at that time, because he needed 
regular follow-up for his injury.  In mid-June, it was noted 
that a splint should remain place for another four weeks.  On 
a military examination on August 6, 2000, the veteran was 
observed to have a scar on the tip of the left middle finger.  

Records from the veteran's private physician, R. Dale, M.D., 
show the veteran's treatment for a number of medical 
complaints.  He was seen for follow-up of back pain and 
hypertension in April 2000, and when next seen, on August 16, 
2000, it was noted that other than a recent upper respiratory 
infection, he had no new medical complaints.  A comprehensive 
examination in May 2001 did not disclose any complaints or 
abnormal findings pertaining to the left middle finger.  

On a VA examination in June 2004, the veteran complained of 
stiffness and some numbness in the left middle finger.  On 
examination, there was no swelling or deformity.  There as a 
scar around the mid-portion fot he distal phalanx, which 
appeared good.  The range of motion was normal.  The 
diagnosis was traumatic amputation of the left middle finger 
tip with successful replantation.  No further tests or 
studies were clinically indicated.  

The veteran contends that his symptoms warrant a compensable 
rating.  He states that he has numbness and limitation of 
motion in the finger.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's middle finger disability has been evaluated 
under diagnostic code 5154, which pertains to amputation of 
the middle finger.  An amputation of the middle finger, 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent evaluation.  
Amputation of the middle finger with metacarpal resection 
(more than one-half of the bone lost) warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5154.  

The veteran's finger was only partially amputated, and at the 
distal joint, which is the joint furthest from the hand.  See 
38 C.F.R. § 4.71a, Plate III.  A compensable rating 
contemplates amputation at the proximal interphalangeal (PIP) 
joint, closer to the hand.  The PIP joint is the second joint 
in from the tip of the hand.  Id.  Moreover, the fingertip 
was not completely severed, and was completely reattached.  
Thus, there is no basis for a compensable rating under this 
diagnostic code.  

With respect to other diagnostic codes pertaining to the 
fingers, the rating schedule for evaluating finger 
disabilities changed during the pendency of this appeal.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000; 65 Fed. Reg. 33422(2000).  

Under both the new and old criteria, in effect prior to 
August 26, 2002, favorable or unfavorable ankylosis of the 
middle (or long) finger warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5226.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure." Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995), citing Dorland's Illustrated Medical 
Dictionary, 91 (27th ed. 1988).  The veteran does not even 
have limitation of motion; therefore, ankylosis has not been 
shown, and a compensable rating under this diagnostic code is 
not warranted.  

The revised criteria, effective on August 26, 2002, include a 
new diagnostic code, which specifically contemplates 
limitation of motion in the long finger.  Under that 
diagnostic code, a 10 percent evaluation is warranted for gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees.  A gap of less than one inch (2.5 cm.), 
or with extension limited by no more than 30 degrees, 
warrants a noncompensable rating.  38 C.F.R. § 4.71a, Code 
5229 (2004).

However, since there is no medical evidence of limitation of 
motion, and range of motion was entirely normal on the VA 
examination, a compensable rating is not warranted under that 
diagnostic code.  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  The effective date of the grant of service 
connection was May 31, 2000, the day after the injury, and 
the Board notes that for at least six weeks following the 
injury, his finger was immobilized by a splint.  As noted 
above, the term ankylosis includes immobilization due to 
surgical procedure.  See Shipwash, supra.  

However, by the time he was seen for a military examination 
on August 9, 2000, the only symptom noted was a scar on the 
finger.  Therefore, the Board finds that the veteran is 
entitled to a "staged" 10 percent evaluation, based on 
ankylosis, for the period from May 31, 2000, to August 8, 
2000.  That time period represents the time during which the 
veteran's reattached finger was immobilized by a splint.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  

After that, there is no objective evidence of ankylosis or 
limitation of motion.  Moreover, the evidence does not 
indicate weakened movement, excess fatigability, 
incoordination, or other functional loss, due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205- 207 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  In this regard, the Board finds the medical 
evidence, which does not show any complaints pertaining to 
the left middle finger after June 2000, or any abnormal 
findings other than a well-healed scar, to be more probative 
than the veteran's assertions of stiffness and limitation of 
motion.  

In sum, the Board finds that the veteran is entitled to a 10 
percent rating for residuals of a partial residuals of a 
partial amputation of the middle fingertip of the left hand 
for the period from May 31, 2000, through August 8, 2000, 
and, to that extent only, the appeal is granted.  See 
Fenderson, supra.  Beginning August 9, 2000, the 
preponderance of the evidence is against a compensable 
rating; therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim. See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
notice must:  (1) inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to obtain; (3) inform the claimant 
of the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  

The August 2000 rating decision was a grant of the veteran's 
claim for service connection, and, therefore, did not provide 
notice of evidence necessary to substantiate the higher 
rating claim.  Further, the August 2000 rating decision was 
before the enactment of the VCAA, and, as such, the case does 
not fall within the "downstream" issues exception to VCAA 
notification.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. 
Reg. 25180 (2004) (VA is not required to provide separate 
38 U.S.C.A. § 5103(a) notice with regard to "downstream" 
issues, where the notice was provided in connection with the 
original claim.); see also Grantham v. Brown, 114 F .3d 1156 
(1997).  

However, the veteran has subsequently received adequate 
content-complying notification.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The statement of the case dated in 
November 2000 informed him of the evidence relied upon in the 
decision, the reasons his claim was denied, and the criteria 
required for a higher rating.  Additional information as to 
the evidence necessary to substantiate his claim was 
contained in the supplemental statements of the case dated in 
September 2001 and August 2004.  Two letters sent to the 
veteran in April 2004 informed him of the evidence which had 
been obtained, and of his and VA's obligations to obtain 
different types of evidence.  The second of these letters 
also told him that all evidence pertaining to his claim could 
be valid in the granting of his benefit.  In addition, that 
letter confirmed a telephone conversation, in which the 
veteran said he had no additional evidence.  These elements, 
informing him, in essence, to submit all information in his 
possession.  The Board finds that, although not provided in a 
single document, the cumulative effect above notifications is 
sufficient to satisfy the duty to notify.  Moreover, there 
have been no allegations of error with respect to the duty to 
notify.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The record does not suggest that the veteran has been denied 
the opportunity to meaningfully participate in his appeal, as 
a result of failures in the duty to notify.  Hence, the Board 
finds that each of the four content requirements of a VCAA 
notice has been met, but that any errors in timing or content 
were not prejudicial to the veteran, and constitute harmless 
error.  See 38 C.F.R. § 20.1102 (2004); Mayfield.  

In addition, all relevant evidence identified by the veteran 
has been obtained, and a VA examination was provided in June 
2004.  In this regard, the evidence of record is sufficient 
to verify the veteran's duty status at the time of the 
injury, and includes the medical evidence of treatment 
following the injury.  Although apparently the RO experienced 
some difficulty in obtaining all service department evidence, 
there is no suggestion that any potentially relevant evidence 
is missing from the file.  In view of the foregoing, the 
Board finds that the notice and duty to assist provisions of 
the law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A compensable rating of 10 percent for residuals of a partial 
amputation of the middle fingertip of the left hand, for the 
period from May 31, 2000, through August 8, 2000, is granted.

A compensable rating for residuals of a partial amputation of 
the middle fingertip of the left hand, for the period after 
August 8, 2000, is denied.




	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


